Campbell, J.
Plaintiff sued defendants for trespassing on lands in which they showed no right and to which her title ran back through mesne conveyances to 1852. She derived title immediately by administrator’s -deed from the estate of John Garlick. This sale not being drawn in question by any one claiming in privity with the estate, and having been made by license from the proper probate court, cannot be declared void, inasmuch as all was shown which is required to be shown by section 4598 of the Compiled Laws. [How. Stat. § 6078.] Howard v. Moore 2 Mich. 226; Coon v. Fry 6 Mich. 506; Marvin v. Schelling 12 Mich. 356. She therefore has all the title that Garliek had.
The record shows testimony undisputed, tending to prove that Garliek received a warranty deed in 1857 from one Lewis who received a warranty deed in -1852. It also shows that Garlick occupied the land from about the time of his purchase in the usual way in which outlots of land are generally occupied, by cutting timber and grass, ditching, paying general and special taxes, and openly and notoriously claiming and using it in the only way it could be used without fencing and cultivation. The case is considerably stronger as to acts and claims than Sparrow v. Hovey 44 Mich. 63, where such testimony was regarded as important.
¥e cannot see any reason why plaintiff was not entitled to recover, and the ruling that she made out no cause of action was erroneous.
The judgment must be reversed, with costs, and a new trial granted.
The other Justices concurred.